Continuing Abatement Order filed February 12, 2019




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-18-00489-CV
                                     ____________

                      MICHAEL VAN DEELEN, Appellant

                                           V.

  TEXAS WORKFORCE COMMISSION AND SPRING INDEPENDENT
                SCHOOL DISTRICT, Appellees


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-14697

                    CONTINUING ABATEMENT ORDER

      The reporter’s record in this case was due July 12, 2018. See Tex. R. App. P.
35.1. The record was not filed. On 17, 2018, this court ordered the court reporter to
file the record within 15 days. This court then learned that the court reporter
responsible for the record in this case was recovering from a major surgery and has
been unable to resume work. On August 14, 2018, we issued an order abating this
appeal and directing the court reporter, or her representative, to a file a letter on the
first of every month to keep the court updated regarding her ability to resume
work. We further ordered the court reporter to file the reporter’s record with the
clerk of this court within 30 days of the court reporter’s ability to resume work.

      The court reporter has not kept this court informed of her ability to resume
work. We order the court reporter or her representative to file a letter with this
court on or before March 1, 2019 regarding her ability to resume work. The
reporter’s record will be due within 30 days of the court reporter’s ability to
resume work.



                                      PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Spain.